1                                                 THE HONORABLE MARSHA J. PECHMAN

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE

10   MICHAEL SHIRE,                                         In Law or In Admiralty

11                                Plaintiff,                No. 2:18-cv-00877 MJP

12                          v.                              STIPULATION AND ORDER OF
                                                            DISMISSAL
13   HOLLAND AMERICA LINE N.V. d/b/a HOLLAND
     AMERICA LINE N.V. LLC, a Curacao limited
14   liability company,

15                                Defendant.

16

17                                         STIPULATION

18          COME NOW Plaintiff Michael Shire and Defendants Holland America Line N.V.

19   d/b/a Holland America Line N.V. LLC, through their respective counsel, and stipulate to the

20   entry of an Order of Dismissal of Plaintiff’s Claims Against Defendants, in their entirety,

21   with prejudice and without costs, for the reason that the named parties have reached final

22   settlement in this matter.

23


     ORDER OF DISMISSAL – No. 2:18-cv-00877 MJP - Page 1
1
           DATED this 24th day of January, 2019.
2

3                                            s/Louis Shields
                                             LOUIS A. SHIELDS, WSBA # 25740
4                                            LEGROS BUCHANAN & PAUL
                                             4025 Delridge Way S.W., Suite 500
5                                            Seattle, Washington 98106
                                             Telephone:     206-623-4990
6                                            Facsimile:     206-467-4828
                                             Email:         lshields@legros.com
7                                            Attorneys for Defendants

8
                                             s/Michael Myers (via email authorization)
9                                            MICHAEL DAVID MYERS, WSBA # 22486
                                             MYERS & COMPANY, P.L.L.C
10                                           1530 Eastlake Avenue East
                                             Seattle, WA 98102
11                                           Telephone:     206-398-1188
                                             Facsimile:     206-400-1112
12                                           Email:         mmyers@myers-company.com
                                             Attorneys for Plaintiff
13

14

15

16

17

18

19

20

21

22

23


     ORDER OF DISMISSAL – No. 2:18-cv-00877 MJP - Page 2
1
                                                ORDER
2
            Based upon the foregoing Stipulation, the referenced claims of Plaintiff’s are hereby
3
     dismissed with prejudice, and without costs.
4
                     Dated this 24th day of January, 2019.
5

6

7
                                                             A
                                                          Marsha J. Pechman
                                                          United States District Judge
8

9

10
     Presented By:
11
     LEGROS BUCHANAN & PAUL
12
     By Louis A. Shields
     LOUIS A. SHIELDS, WSBA #25740
13
     LeGros Buchanan & Paul
     4025 Delridge Way SW, Suite 500
14
     Seattle, WA 98106
     Phone: 206.623.4990
15
     Fax: 206.467.4828
     Email: lshields@legros.com
16
     Attorneys for Defendants
17

18

19

20

21

22

23


     ORDER OF DISMISSAL – No. 2:18-cv-00877 MJP - Page 3
